Citation Nr: 0120972	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  96-35 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the Regional Office committed clear and 
unmistakable error in its November 1984 rating decision 
denying service connection for post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active duty for training from February 1961 
to August 1961 and served on active duty from March 1964 to 
April 1972.  

In November 1984, the RO denied service connection for PTSD.  
In December 1984, the RO informed the veteran in writing of 
the adverse decision and of his appellate rights.  A timely 
notice of disagreement was received and the RO issued a 
statement of the case in February 1985.  The veteran did not 
subsequently submit a timely substantive appeal.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 RO decision which 
determined that there was no evidence of overlooked material 
facts or misapplication of the laws and regulations.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, which the Court granted in February 2001.  
In the joint motion for remand, the parties noted that the RO 
had denied the veteran's claim of clear and unmistakable 
error in a November 1984 rating decision.  The parties 
concurred that as claims of clear and unmistakable error were 
not properly addressed by the RO under a not well-grounded 
analysis, the veteran's claim must be remanded for issuance 
of a supplemental statement of the case, citing to 38 C.F.R. 
§ 19.26, 19.29 (2000).  

The case has been returned to the Board for further appellate 
review consistent with the joint motion.

The Board notes that additional relative evidence was 
submitted directly to the Board in June 2000.  The veteran 
and his representative waived initial consideration by the RO 
under the provisions of 38 C.F.R. § 20.1304(c) (2000).  
However, that evidence will be considered by the RO in 
accordance with the remand.



REMAND

According to the joint remand, in a May 1995 rating decision, 
the RO denied the veteran's claim of clear and unmistakable 
error in the November 1984 rating decision, which denied 
entitlement to service connection for PTSD.  The RO issued 
statements of the case notifying him that his claim was not 
well grounded.  In a December 1998 Board decision, the Board 
denied the veteran's claim of clear and unmistakable error in 
the November 1984 rating decision.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

As noted above, the veteran has perfected an appeal of his 
claim for service connection for PTSD.  In a June 1999 notice 
of disagreement, the veteran, through his attorney, asserted 
that the veteran engaged in combat with the enemy.  The Board 
finds that further development of that claim is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO shall comply with the joint 
motion for remand.

2.  The RO should issue an SSOC on the 
issue of clear and unmistakable error.  
The SSOC shall not contain the phrase 
"not well grounded."  

3.  The veteran and his attorney are 
advised that they remain under an 
obligation to identify the clear and 
unmistakable error that is claimed to 
exist in this case.  

4.  The veteran and his attorney are 
instructed to present evidence in support 
of the veteran's claim that he was 
engaged in combat with the enemy during 
service.  

5.  If there is any outstanding relevant 
or probative evidence, the parties are 
ordered to submit that evidence to the 
RO.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

7.  Thereafter, the RO should review the 
claim of entitlement to service connection 
for PTSD.  If the benefit sought on appeal 
remains denied, the veteran and the 
veteran's attorney should be provided a 
supplemental statement of the case (SSOC).  

8.  The parties are informed that there is 
no presumption of service connection for 
PTSD and that the concept of a well 
grounded claim is no longer applicable.  
The parities are invited to substantiate 
the assertion that 38 U.S.C.A. § 1154 
creates any presumptions.  The parties are 
invited to submit argument that a change 
in law in the 1990's would establish clear 
and unmistakable error in a 1984 decision.  

9.  The RO shall address the assertion 
that this veteran's campaign medal and his 
service medal with bronze service stars 
denotes combat (his MOS was cook).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


